Case 19-80064-TLS            Doc 13      Filed 01/16/19 Entered 01/16/19 08:57:41                       Desc Main
                                        Document      Page 1 of 29



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF NEBRASKA

                                                                        )
In re:                                                                  ) Chapter 11
                                                                        )
SPECIALTY RETAIL SHOPS HOLDING CORP., et                                ) Case No. 19-80064-TLS
al.,1
                                                                        )
                          Debtors.                                      ) (Joint Administration Requested)
                                                                        )

                    DEBTORS’ MOTION FOR ENTRY OF AN ORDER
                 (I) AUTHORIZING THE DEBTORS TO (A) CONTINUE
             AND RENEW THEIR LIABILITY, PROPERTY, CASUALTY, AND
           OTHER INSURANCE POLICIES AND HONOR ALL OBLIGATIONS IN
         RESPECT THEREOF, (B) CONTINUE AND RENEW THEIR PREPETITION
         INSURANCE PREMIUM FINANCING AGREEMENTS, AND (C) CONTINUE
         THE SURETY BOND PROGRAMS, AND (II) GRANTING RELATED RELIEF

          The above-captioned debtors and debtors in possession (collectively, the “Debtors”)

respectfully state as follows in support of this motion (this “Motion”):

                                               Relief Requested

          1.     The Debtors seek entry of an order authorizing the Debtors to: (a) continue

insurance coverage entered into prepetition and satisfy payment of prepetition obligations related

thereto in the ordinary course of business and renew, supplement, or purchase insurance coverage

in the Debtors’ discretion on a postpetition basis; (b) continue performance under prepetition

insurance premium financing agreements and renew, supplement, or enter into insurance premium

financing agreements in the Debtors’ discretion on a postpetition basis; (c) continue and renew



1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
    Transportation, LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained
    R/E SPE, LLC (6679); Shopko Finance, LLC (1152); Shopko Gift Card Co., LLC (2161); ShopKo Holding
    Company, LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical Manufacturing,
    LLC (6346); ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS Trucking, LLC
    (0592). The location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin 54304.



K&E 5827447323
Case 19-80064-TLS            Doc 13       Filed 01/16/19 Entered 01/16/19 08:57:41                        Desc Main
                                         Document      Page 2 of 29



their surety bond program on an uninterrupted basis; and (d) granting related relief. The requested

relief includes paying all amounts arising in connection with the Insurance Policies or Premium

Financing Agreements, including Broker’s Fees and Insurance Deductibles (each, as defined

herein, and collectively, the “Insurance Obligations”), and the Surety Bond Program (as defined

herein), whether due and payable before or after the Petition Date.2

                                            Jurisdiction and Venue

        2.       The United States Bankruptcy Court for the District of Nebraska (the “Court”) has

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and and Nebraska General

Rule 1.5 of the United States District Court for the District of Nebraska. The Debtors confirm

their consent, pursuant to Rule 7008 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”), to the entry of a final order by the Court in connection with this Motion

to the extent that it is later determined that the Court, absent consent of the parties, cannot enter

final orders or judgments in connection herewith consistent with Article III of the United States

Constitution.

        3.       Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        4.       The bases for the relief requested herein are sections 105(a) and 363(b) of

the Bankruptcy Code and Bankruptcy Rules 6003 and 6004.

                                                   Background

        5.       The Debtors are engaged in the sale of general merchandise including clothing,

accessories, electronics, and home furnishings, as well as company operated pharmacy and optical


2
    The relief sought herein would be subject to: (a) any order approving the Debtors’ use of cash collateral and/or
    any postpetition financing facilities (the “DIP Order”), the documentation in respect of any such postpetition
    financing facilities and/or use of cash collateral (the “DIP Documents”), the budget governing any such
    postpetition financing and/or use of cash collateral (the “DIP Budget”); and (b) any and all claims, liens, security
    interests, and priorities granted in connection with such postpetition financing facilities and/or use of cash
    collateral (the “DIP Claims”).


                                                          2
Case 19-80064-TLS         Doc 13     Filed 01/16/19 Entered 01/16/19 08:57:41            Desc Main
                                    Document      Page 3 of 29



services departments. The Debtors are headquartered in Green Bay, Wisconsin, and operate

approximately 367 stores in 25 states throughout the United States, as well as e-commerce

operations. The Debtors and their non-Debtor subsidiaries generated approximately $2.6 billion

in revenue in fiscal year 2017 and currently employ approximately 14,000 people throughout the

United States.

       6.        On the date hereof (the “Petition Date”), each Debtor filed a voluntary petition for

relief under chapter 11 of the Bankruptcy Code. The Debtors continue to operate their business

and manage their properties as debtors and debtors in possession pursuant to sections 1107(a) and

1108 of the Bankruptcy Code. Concurrently with the filing of this motion, the Debtors have

requested procedural consolidation and joint administration of these chapter 11 cases pursuant to

Bankruptcy Rule 1015(b) No party has requested the appointment of a trustee or examiner in these

chapter 11 cases, and no committees have been appointed or designated.

       7.        A description of the Debtors’ businesses is more fully set forth in the Declaration

of Russell L. Steinhorst, Chief Executive Officer of Specialty Retail Shops Holding Corp., in

Support of Chapter 11 Petitions and First Day Motions (the “First Day Declaration”), filed

contemporaneously herewith.

                    The Insurance Policies and Related Payment Obligations

       8.        In the ordinary course of business, the Debtors maintain 33 insurance policies

(collectively, the “Insurance Policies,” and each individually, an “Insurance Policy”) that are

administered by various third-party insurance carriers (collectively, the “Insurance Carriers”).

These Insurance Policies provide coverage for, among other things, the Debtors’ property, general

liability, automobile liability, workers’ compensation, umbrella coverage, excess liability,

executive protection, commercial crime, special risk, cyber liability, cargo liability, employers’

liability, and directors’ and officers’ liability. All of the Insurance Policies referenced above are
                                                  3
Case 19-80064-TLS             Doc 13      Filed 01/16/19 Entered 01/16/19 08:57:41                         Desc Main
                                         Document      Page 4 of 29



essential to the ongoing operation of the Debtors’ businesses. The aggregate annual premium for

the Insurance Policies is approximately $3.2 million,3 plus applicable taxes and surcharges.

A schedule of the Insurance Policies is attached hereto as Exhibit A.4 In addition to the Insurance

Policies, the Debtors maintain several workers’ compensation policies or self-insurance policies

that are not reflected in Exhibit A, and for which relief is not sought in this Motion.5

        9.        The Insurance Policies renew throughout the year. The Debtors ordinarily enter

into premium financing agreements to facilitate the prepayment of the entire annual premium

associated with each of the Insurance Policies on or around the start date of each Insurance Policy

period. The Debtors estimate that, as of the Petition Date, there is approximately $1.3 million in

outstanding premiums remaining due on account of the Insurance Policies. The Debtors seek

authority to continue honoring any amounts on account of the Insurance Policies and premium

financing agreements in the ordinary course of business to ensure uninterrupted coverage under

the Insurance Policies.

        10.       Pursuant to certain of the Insurance Policies, the Debtors are required to pay various

deductibles or retention amounts (collectively, the “Insurance Deductibles”), depending upon the

type of claim and Insurance Policy involved. Under such Insurance Policies, the Insurance

Carriers may pay claimants and then invoice the Debtors for any Insurance Deductible. In such


3
    The annual premiums paid by the Debtors include commission payments to the Debtors’ insurance brokers.
4
    The descriptions of the Insurance Policies set forth in this Motion constitute a summary only. The actual terms
    of the Insurance Policies and related agreements will govern in the event of any inconsistency with the description
    in this Motion. The Debtors request authority to honor obligations and renew all Insurance Policies, as applicable,
    regardless of whether the Debtors inadvertently fail to include a particular Insurance Policy on Exhibit A.
5
    In addition to the Insurance Policies listed on Exhibit A, the Debtors maintain numerous Insurance Policies in
    connection with their employees with respect to, among other things, workers’ compensation, employee health,
    dental, disability, and life insurance benefits. These policies are described, and relief is requested with respect to
    such policies in the Debtors’ Motion for Entry of An Order (I) Authorizing the Debtors to (A) Pay Prepetition
    Wages, Salaries, Other Compensation, and Reimbursable Expenses and (B) Continue Employee Benefits
    Programs, and (II) Granting Related Relief, filed contemporaneously herewith.


                                                           4
Case 19-80064-TLS        Doc 13    Filed 01/16/19 Entered 01/16/19 08:57:41             Desc Main
                                  Document      Page 5 of 29



situations, the Insurance Carriers may have prepetition claims against the Debtors. If the Debtors

fail to make any Insurance Deductible payments, the Debtors would be in jeopardy of losing that

Insurance Policy, being in violation of state laws, and having their letter of credit drawn. The

Debtors seek authority, but not direction, to honor any amounts owed on account of any Insurance

Deductible in the ordinary course of business.

       11.     Continuation of the Insurance Policies and entry into new Insurance Policies is

essential to the preservation of the value of the Debtors’ businesses and operations. Moreover, in

many instances, insurance coverage is required by the regulations, laws, and contracts that govern

the Debtors’ commercial activities, including the Office of the United States Trustee’s (the

“U.S. Trustee”) requirement that a debtor maintain adequate coverage given the circumstances of

its chapter 11 case. Accordingly, the Debtors request authority to maintain their existing Insurance

Policies, pay prepetition obligations related thereto, and enter into new Insurance Policies in the

ordinary course of business.

                        The Debtors’ Insurance Brokers and Servicers

       12.     The Debtors retain the services of insurance brokers and claims servicers to help

manage their risk portfolios. The Debtors obtain the majority of their Insurance Policies through

their insurance brokers, Marsh USA Inc. (“Marsh”) and Lockton Companies, Inc. (“Lockton,” and

together with Marsh, the “Insurance Brokers”). The Insurance Brokers assist the Debtors in

obtaining comprehensive insurance coverage for their operations in a cost-effective manner,

manages renewal data, markets the Insurance Policies, provide all interactions with carriers

including negotiating policy terms, provisions, and premiums, handle claims, and provides

ongoing support throughout the applicable policy periods.         The Insurance Brokers collect

commission payments for services rendered as part of the premiums paid on the Insurance Policies.

As of the Petition Date, the Debtors believe they owe $12,500 to Marsh and Lockton on account
                                                 5
Case 19-80064-TLS            Doc 13      Filed 01/16/19 Entered 01/16/19 08:57:41                     Desc Main
                                        Document      Page 6 of 29



of fees, commissions, or any other prepetition obligations. The Debtors seek authority to honor

any amounts owed to Marsh and Lockton to ensure uninterrupted coverage under their Insurance

Policies.

        13.      Marsh is also broker of record with respect to the Debtors’ directors’ and officers’

Insurance Policies (collectively, the “D&O Policies”). In this capacity, Marsh is authorized to

negotiate changes with respect to, or cancel, the Debtors’ existing D&O Policies. Marsh is further

authorized to procure new D&O Policies for the Debtors and, before the Petition Date, Marsh

assisted the Debtors with procuring a new directors’ and officers’ runoff policy. 6 The Debtors pay

Marsh a commission in connection with these services, payable as part of the premiums paid on

the D&O Policies. As of the Petition Date, the Debtors do not believe that they owe any amounts

to Marsh on account of fees, commissions, or any other prepetition obligations. Out of an

abundance of caution, however, the Debtors seek authority to honor any amounts owed to Marsh

to ensure uninterrupted coverage under their D&O Policies.

        14.      Certain of the Debtors’ Insurance Policies are maintained by a third-party claims

administrator, Gallagher Bassett Services, Inc. (“Gallagher”), which provides claims services

support. More specifically, Gallagher manages processing and payment of the general liability

and workers’ compensation claims asserted against the Debtors. In addition, Gallagher, among

other things, conducts factual investigations into the asserted claims and negotiates settlements

related thereto.     The Debtors estimate that, as of the Petition Date, they owe Gallagher

approximately $150,000 for its services. Accordingly, the Debtors seek authority to pay Gallagher

any amounts owing on account of prepetition claims management services and to continue the

claims management services program on a postpetition basis in the ordinary course of business.


6
    As of the Petition Date, the Debtors have purchased and bound the new directors’ and officers’ runoff policy.


                                                         6
Case 19-80064-TLS        Doc 13    Filed 01/16/19 Entered 01/16/19 08:57:41             Desc Main
                                  Document      Page 7 of 29



                         The Debtors’ Premium Financing Agreements

       15.     The Debtors finance premiums of all of their Insurance Policies (collectively,

the “Financed Policies”) because it is not economically advantageous for the Debtors to

consistently pay the premiums on the Financed Policies in full on a lump-sum or quarterly basis.

Accordingly, in the ordinary course of business, the Debtors finance the premiums on the Financed

Policies through premium financing agreements (collectively, the “Premium Financing

Agreements”) with certain third-parties (collectively, the “Premium Financiers”) to equalize the

impact of such payments throughout the year. The Premium Financing Agreements entered into

by the Debtors and outstanding as of the Petition Date are attached hereto as Exhibit B.

       16.     The Debtors’ obligations under the Premium Financing Agreements are secured by

all sums payable to the applicable Debtor under the Insurance Policies included in the Premium

Financing Agreements, including, among other things, any gross unearned premiums and any

payment on account of loss which results in a reduction of unearned premiums in accordance with

the terms of the Insurance Policies.

       17.     If the Debtors were unable to continue honoring their obligations under the

Premium Financing Agreements, the Premium Financiers may seek relief from the automatic stay

to terminate the Financed Policies to recoup their losses. The Debtors could then be required to

obtain replacement insurance on an expedited basis and likely at significant cost to their estates.

If the Debtors were required to obtain replacement insurance and pay a lump-sum premium for the

Financed Policies in advance, this payment would likely result in greater costs for the Debtors.

Even if the Financed Policies were not terminated, any interruption in the Debtors’ payments could

have a severe, adverse effect on the Debtors’ ability to finance premiums for future policies.

       18.     As of the Petition Date, the Premium Financing Agreements outstanding are the

AFCO Premium Financing Agreement, between the Debtors and AFCO, and the Premium
                                                 7
Case 19-80064-TLS       Doc 13     Filed 01/16/19 Entered 01/16/19 08:57:41           Desc Main
                                  Document      Page 8 of 29



Assignment Corporation (“PAC”) Premium Financing Agreement, between the Debtors and PAC.

The Premium Financing Agreements require the Debtors to pay an initial down payment followed

by monthly payments (due on the 1st of each month), in exchange for AFCO and PAC’s obligation

to pay the Debtors’ insurance premiums on account of the Financed Policies. As of the Petition

Date, approximately $1.6 million is accrued and unpaid under the Premium Financing Agreements.

       19.     By this Motion, the Debtors seek authority to pay prepetition amounts owing on

account of Premium Financing Agreements and to continue honoring their obligations under the

Premium Financing Agreements on a postpetition basis. In view of the importance of maintaining

insurance coverage with respect to their business activities and the preservation of the Debtors’

cash flow and estates by financing the premiums under the Financed Policies, the Debtors believe

it is in the best interests of their estates to seek authorization for the Debtors to honor their

obligations under the Premium Financing Agreements. Any other alternative would likely require

considerable additional cash expenditure at a time when the Debtors face liquidity constraints and

would cause direct harm to the Debtors’ estates.

       20.     In addition, to the extent that the Premium Financing Agreements expire during the

course of these chapter 11 cases, the Debtors seek authority to renew their Premium Financing

Agreements without further Court approval. The Debtors respectfully submit that renewal of the

Premium Financing Agreements falls squarely within their ordinary course of business and, but

for the constraints of section 364 of the Bankruptcy Code, the Debtors would not need the Court’s

prior approval to renew the Premium Financing Agreements. To reduce the administrative burden,

as well as to confirm their ability to satisfy one of their obligations of operating as debtors in

possession, the Debtors seek the Court’s authority now to renew the Premium Financing

Agreements when and as necessary in the Debtors’ business judgment.



                                                   8
Case 19-80064-TLS         Doc 13    Filed 01/16/19 Entered 01/16/19 08:57:41               Desc Main
                                   Document      Page 9 of 29



                               The Debtors’ Surety Bond Program

       21.     In the ordinary course of business, the Debtors are required to provide surety bonds

to certain third parties, often governmental units or other public agencies, to secure the Debtors’

payment or performance of certain obligations (the “Surety Bond Program”). These obligations

include general customs bonds and Importer Security Filing single transaction bonds with the

United States Customs and Border Protection Agency.

       22.     When a party that transacts with the Debtors requests a bond and the Debtors

determine that they have better operational uses for cash and do not wish to provide the cash and

cash equivalents necessary to satisfy such request, they may pursue a surety bond. In such

situations, sureties provide, upfront, the full amount of the requested cash and cash equivalents to

the requesting party on behalf of the Debtors, in exchange for a fee from the Debtors and an amount

of collateral to secure the bond issuance on the Debtors’ behalf. The issuance of a surety bond

shifts the risk of the Debtors’ nonperformance or nonpayment from an obligee (here, the United

States government) to a surety.

       23.     The Debtors have 18 primary surety bonds underwritten by Westchester Fire

Insurance Company (“Westchester”), with Marsh as the agent to surety company, in the amount

of $13.9 million (individually, the “Surety,” and collectively, the Sureties”). The premiums for

the surety bonds generally are determined on an annual basis and are paid by the Debtors when

the bonds are issued and annually upon renewal. The annual premium for the Debtors’ surety

bond with Marsh is approximately $237,000. A schedule of the surety bonds currently maintained

by the Debtors is attached hereto as Exhibit C.

       24.     In addition, sureties also often require the Debtors to sign an agreement promising

to pay the surety in the event the bond is called. Unlike an insurance policy, if a surety incurs a

loss on a surety bond, it is entitled to recover the full amount of that loss from the principal (i.e.,
                                                  9
Case 19-80064-TLS        Doc 13    Filed 01/16/19 Entered 01/16/19 08:57:41            Desc Main
                                  Document     Page 10 of 29



the Debtors). To that end, the Debtors are party to an indemnity agreement (the “General

Indemnity Agreement”) with Chubb Limited (“Chubb”) that sets forth Chubb’s right to recover

from the Debtors. Pursuant to the General Indemnity Agreement, the Debtors agree to indemnify

Chubb from any loss, charge, claim, demand, cost, liability, or expense that Chubb may incur on

account of the issuance of any bonds on behalf of the Debtors. Specifically, the General Indemnity

Agreement with Chubb allows Chubb to request collateral security from the Debtors from time to

time.

        25.    To continue their business operations during the reorganization process, the

Debtors must be able to provide financial assurance to state governments, regulatory agencies, and

other third parties.      This, in turn, requires the Debtors to maintain the existing

Surety Bond Program, including paying bond premiums as they come due, providing collateral,

renewing or potentially acquiring additional bonding capacity as needed in the ordinary course of

business, and executing other agreements, as needed, in connection with the Surety Bond Program.

Failing to provide, maintain, or timely replace their surety bonds will prevent the Debtors from

complying with their state and federal law obligations, and consequently prevent them from

undertaking essential functions related to their operations, such as shipping goods.

        26.    As of the Petition Date, the Debtors do not believe that they owe any amounts to

the Sureties on account of the annual premiums or any other prepetition obligations. Out of an

abundance of caution, however, the Debtors seek authority to honor any amounts owed to the

Sureties to ensure the Surety Bond Program remains uninterrupted postpetition.




                                                10
Case 19-80064-TLS         Doc 13    Filed 01/16/19 Entered 01/16/19 08:57:41            Desc Main
                                   Document     Page 11 of 29



                                           Basis for Relief

I.     Continuation of the Insurance Policies Is Required by the Bankruptcy Code and U.S.
       Trustee Operating Guidelines.

       27.     Section 1112(b)(4)(C) of the Bankruptcy Code provides that “failure to maintain

appropriate insurance that poses a risk to the estate or to the public” is “cause” for mandatory

conversion or dismissal of a chapter 11 case. 11 U.S.C. § 1112(b)(4)(C). In addition, the Chapter

11 Guidelines for Debtors-in-Possession require that a debtor “shall maintain” certain types of

insurance coverage following the Petition Date, and “make all premium payments thereon when

due.” See U.S. Trustee Guidelines, §§ I.I, II.A. Given this backdrop, the Debtors believe it is

essential to their estates, and consistent with the Bankruptcy Code and the U.S. Trustee Guidelines,

that they maintain and continue to make all payments required under their Insurance Policies, and

have the authority to supplement, amend, extend, renew, or replace their Insurance Policies as

needed, in their judgment, without further order of the Court.

II.    Continuing the Insurance Policies and the Surety Bond Program Is Necessary to
       Preserve the Value of the Debtors’ Estates.

       28.      The nature of the Debtors’ businesses makes it essential for the Debtors to maintain

their Insurance Policies on an ongoing and uninterrupted basis.         The non-payment of any

premiums, deductibles, or related fees under the Insurance Policies could result in one or more of

the Insurance Carriers terminating or declining to renew their insurance policies or refusing to

enter into new insurance policies with the Debtors in the future. If any of the Insurance Policies

lapse without renewal, the Debtors could be exposed to substantial personal liability or property

damages, to the detriment of all parties in interest.

       29.     As a prerequisite for operations, certain of the Debtors’ leases and financing

agreements obligate the Debtors to remain current with respect to certain of their primary Insurance

Policies. Thus, in order for the Debtors to maintain their operations in compliance with various

                                                  11
Case 19-80064-TLS        Doc 13    Filed 01/16/19 Entered 01/16/19 08:57:41               Desc Main
                                  Document     Page 12 of 29



legal and contractual obligations, the Debtors must be able to continue their Insurance Policies

without disruption.

       30.     The continued retention of the Insurance Brokers allows the Debtors and their

employees to focus on the core operational matters associated with manufacturing, marketing, and

retailing children’s apparel. The Debtors are not well-suited to bring the services provided by

Marsh in-house. If the Debtors failed to make timely payments to Marsh, the Debtors may lose

access to valuable claims management, requiring them to retain more expensive litigation servicers

who are less familiar with existing files, to the detriment of all stakeholders.

       31.     Continuing the Surety Bond Program is necessary to maintain the Debtors’ current

business operations. Based on the Debtors’ current circumstances, it is not likely that the Debtors

will be able to renew, or obtain replacement of, existing bonds on terms more favorable than those

offered by the Sureties. Moreover, the process of establishing a new Surety Bond Program would

be burdensome to the Debtors, and it is doubtful that the Debtors could replace all of the surety

bonds in time to avoid defaults or other consequences of the applicable obligations.

III.   Continuing the Insurance Policies and Paying Obligations Under the Insurance
       Policies and the Surety Bond Program in the Ordinary Course of Business Is
       Warranted.

       32.     Section 363(c)(1) of the Bankruptcy Code expressly grants the Debtors the

authority to “enter into transactions . . . in the ordinary course of business” and “use property of

the estate in the ordinary course of business without notice or a hearing.” 11 U.S.C. § 363(c)(1).

Therefore, the Debtors believe they are permitted to pay all postpetition amounts due pursuant to

the Insurance Policies and to renew or obtain new insurance policies, as such actions are in the

ordinary course of the Debtors’ businesses. Out of an abundance of caution, however, the Debtors

seek entry of an order granting the relief requested herein to avoid any disruptions to their business

operations.
                                                  12
Case 19-80064-TLS        Doc 13    Filed 01/16/19 Entered 01/16/19 08:57:41               Desc Main
                                  Document     Page 13 of 29



       33.     The Court may also grant the relief requested herein pursuant to section 363(b) of

the Bankruptcy Code. Section 363(b) provides, in relevant part, that “[t]he [debtor], after notice

and a hearing, may use, sell, or lease, other than in the ordinary course of business, property of the

estate.” 11 U.S.C. § 363(b)(1). Under section 363(b), courts in this jurisdiction require only that

the debtor “show that a sound business purpose” justifies the proposed use of property.

See Ionosphere Clubs, 98 B.R. at 175 (noting that section 363(b) provides “broad flexibility” to

authorize a debtor to honor prepetition claims where supported by an appropriate business

justification); see also James A. Phillips, Inc., 29 B.R. at 397 (relying upon section 363 as a basis

to allow a contractor to pay the prepetition claims of suppliers who were potential lien claimants);

In re Trilogy Dev. Co., LLC, 2010 Bankr. LEXIS 5636, at *3–4 (Bankr. W.D. Mo. 2010).

       34.     Courts also authorize payment of prepetition claims in appropriate circumstances

based on section 105(a) of the Bankruptcy Code. Section 105(a) of the Bankruptcy Code codifies

a bankruptcy court’s inherent equitable powers to “issue any order, process, or judgment that is

necessary or appropriate to carry out the provisions of this title.” 11 U.S.C. § 105(a). Under

section 105(a), courts may authorize preplan payments of prepetition obligations when doing so is

essential to the continued operation of a debtor’s businesses. See, e.g., In re Wehrenberg, Inc.,

260 B.R. 468, 469 (Bankr. E.D. Mo. 2001) (“Pursuant to 11 U.S.C. § 105(a) the Court may

authorize the payment of prepetition claims when such payments are necessary to the continued

operation of the Debtor.” (citation omitted)); In re Payless Cashways, Inc., 268 B.R. 543, 546

(Bankr. W.D. Mo. 2001) (authorizing payment of critical prepetition suppliers’ claims when such

suppliers agree to provide postpetition trade credit); see also In re Fin. News Network Inc., 134

B.R. 732, 735–36 (Bankr. S.D.N.Y. 1991) (holding that the “doctrine of necessity” stands for the

principle that a bankruptcy court may allow pre-plan payments of prepetition obligations where



                                                 13
Case 19-80064-TLS        Doc 13    Filed 01/16/19 Entered 01/16/19 08:57:41              Desc Main
                                  Document     Page 14 of 29



such payments are critical to the debtor’s organization”). Specifically, the Court may use its power

under section 105(a) of the Bankruptcy Code to authorize payment of prepetition obligations

pursuant to the “necessity of payment” rule (also referred to as the “doctrine of necessity”).

Ionosphere Clubs, 98 B.R. at 176.

       35.     The Debtors submit that there is sufficient business justification to grant the relief

requested herein because failure to pay premiums and related insurance expenses under the

Insurance Policies and the Financing Agreements when due may harm the Debtors’ estates in a

number of ways. Specifically, the Insurance Carriers may refuse to renew the Insurance Policies,

which will require the Debtors to obtain replacement policies and possibly reconfigure their risk

management program. That scenario would require the commitment of significant resources and

could result in less favorable coverage or terms. Additionally, the Insurance Carriers could attempt

to terminate the Debtors’ existing policies, which could threaten the Debtors’ ability to continue

operating their business given the Debtors’ myriad regulatory and contractual obligations to

maintain specific amounts and types of insurance coverage.

       36.     The Debtors submit that it is also in the best interests of their estates to have the

ability to revise, extend, supplement, or otherwise change insurance coverage, as necessary, on a

postpetition basis. Indeed, the Insurance Policies are essential to the preservation of the value of

the Debtors’ estates and their ability to successfully prosecute these chapter 11 cases. Accordingly,

in the event any of the Insurance Policies lapse or new coverage becomes necessary, it is

imperative that the Debtors be able to renew, supplement, or purchase insurance coverage on a

postpetition basis in the ordinary course of business. The Insurance Policies protect the Debtors

and other parties in interest from losses caused by casualty, natural disaster, fraud, and other

unforeseen events. Courts in this circuit and other jurisdictions have routinely granted relief



                                                 14
Case 19-80064-TLS             Doc 13     Filed 01/16/19 Entered 01/16/19 08:57:41                      Desc Main
                                        Document     Page 15 of 29



similar to that requested herein. See, e.g., In re Gordmans Stores, Inc., No. 17-80304 (TLS)

(Bankr. D. Neb. Mar. 14, 2017) (authorizing debtors to pay prepetition premiums and enter into

new insurance policies pursuant to sections 105(a) and 363(b) of the Bankruptcy Code); In re

Peabody Energy Corp., No. 16-42529 (BSS) (Bankr. E.D. Mo. May 17, 2016) (same); In re

Abengoa Bioenergy US Holding, LLC, No. 16-41161-659 (CAS) (Bankr. E.D. Mo. Apr. 12, 2016)

(same); In re Arch Coal, Inc., No. 16-40120 (CER) (Bankr. E.D. Mo. Jan. 14, 2016) (same); In re

Magnetation LLC, No. 15-50307 (GFK) (Bankr. D. Minn. May 7, 2015) (same). 7

IV.       The Court Should Authorize the Debtors to Honor and Renew Their Premium
          Financing Agreements.

          37.      Payment of prepetition premiums and amounts owing under the Premium

Financing Agreements is necessary and appropriate and may be authorized under sections 105(a)

and 363(b) of the Bankruptcy Code.                      Moreover, pursuant to section 364(c) of the

Bankruptcy Code, a debtor may, in the exercise of its business judgment, incur secured postpetition

debt if the debtor has been unable to obtain unsecured credit and the borrowing is in the best

interests of the estate. See, e.g., In re Ames Dept. Stores, Inc., 115 B.R. 34, 38 (Bankr. S.D.N.Y.

1990) (stating that with respect to postpetition credit, courts “permit debtors in possession to

exercise their basic business judgment consistent with their fiduciary duties”); In re Simasko Prod.

Co., 47 B.R. 444, 448–49 (D. Colo. 1985) (authorizing interim financing agreement where debtor’s

business judgment indicated financing was necessary and reasonable for benefit of estate). As

discussed above, the Debtors believe that continuing to perform under the Premium Financing

Agreements on a postpetition basis is in the best interests of their estates. Moreover, in light of

their financial circumstances, alternative Premium Financiers may not be willing to provide


7
      Because of the voluminous nature of the orders cited herein, such orders have not been attached to this Motion.
      Copies of these orders are available upon request to the Debtors’ proposed counsel.


                                                         15
Case 19-80064-TLS        Doc 13    Filed 01/16/19 Entered 01/16/19 08:57:41               Desc Main
                                  Document     Page 16 of 29



insurance premium financing to the Debtors on attractive market terms on a postpetition basis.

Simply put, it is critical for the Debtors to continue to perform under their existing Premium

Financing Agreements.

        Processing of Checks and Electronic Fund Transfers Should Be Authorized

       38.     The Debtors have sufficient funds to pay any amounts described in this Motion in

the ordinary course of business by virtue of expected cash flows from ongoing business operations

and anticipated access to debtor-in-possession financing and cash collateral. In addition, under the

Debtors’ existing cash management system, the Debtors can readily identify checks or wire

transfer requests as relating to an authorized payment in respect of the Insurance Policies,

Insurance Obligations, and the Surety Bond Program. Accordingly, the Debtors believe there is

minimal risk that checks or wire transfer requests that the Court has not authorized will be

inadvertently made. Therefore, the Debtors respectfully request that the Court authorize all

applicable financial institutions, when requested by the Debtors, to receive, process, honor, and

pay any and all checks or wire transfer requests in respect of the relief requested in this Motion.

                  The Requirements of Bankruptcy Rule 6003 Are Satisfied

       39.     Bankruptcy Rule 6003 empowers a court to grant relief within the first 21 days after

the Petition Date “to the extent that relief is necessary to avoid immediate and irreparable harm.”

For the reasons discussed above, authorizing the Debtors to (a) continue existing insurance

coverage entered into prepetition and satisfy payment obligations related thereto in the ordinary

course of business, and (b) renew, amend, supplement, extend, or purchase insurance coverage in

the ordinary course of business, as well as granting the other relief requested herein is integral to

the Debtors’ ability to transition their operations into these chapter 11 cases. As supported by the

First Day Declaration, failure to receive such authorization and other relief during the first 21 days

of these chapter 11 cases would severely disrupt the Debtors’ operations at this critical juncture.

                                                 16
Case 19-80064-TLS        Doc 13     Filed 01/16/19 Entered 01/16/19 08:57:41             Desc Main
                                   Document     Page 17 of 29



For the reasons discussed herein, the relief requested is necessary in order for the Debtors to

operate their businesses in the ordinary course and preserve the ongoing value of the Debtors’

operations and maximize the value of their estates for the benefit of all stakeholders. Accordingly,

the Debtors submit that they have satisfied the “immediate and irreparable” standard of Bankruptcy

Rule 6003 to support granting the relief requested herein.

                       Waiver of Bankruptcy Rule 6004(a) and 6004(h)

       40.     To implement the foregoing successfully, the Debtors seek a waiver of the notice

requirements under Bankruptcy Rule 6004(a) and the 14-day stay of an order authorizing the use,

sale, or lease of property under Bankruptcy Rule 6004(h).

                                      Reservation of Rights

       41.     Nothing contained herein is intended or shall be construed as: (a) an admission as

to the amount of, basis for, or validity of any claim against the Debtors under the Bankruptcy Code

or other applicable nonbankruptcy law; (b) a waiver of the Debtors’ or any other party in interest’s

right to dispute any claim, (c) a promise or requirement to pay any particular claim; (d) an

implication or admission that any particular claim is of a type specified or defined in this Motion;

(e) a request or authorization to assume, adopt, or reject any agreement, contract, or lease pursuant

to section 365 of the Bankruptcy Code; (f) an admission as to the validity, priority, enforceability,

or perfection of any lien on, security interest in, or other encumbrance on property of the Debtors’

estates; or (g) a waiver of any claims or causes of action which may exist against any entity under

the Bankruptcy Code or any other applicable law. If the Court grants the relief sought herein, any

payment made pursuant to the Court’s order is not intended and should not be construed as an

admission as to the validity of any particular claim or a waiver of the Debtors’ rights to

subsequently dispute such claim.



                                                 17
Case 19-80064-TLS        Doc 13    Filed 01/16/19 Entered 01/16/19 08:57:41              Desc Main
                                  Document     Page 18 of 29



                                               Notice

       42.     The Debtors have provided notice of this Motion to the following parties or their

respective counsel: (a) the office of the U.S. Trustee for the District of Nebraska; (b) the holders

of the 30 largest unsecured claims against the Debtors (on a consolidated basis); (c) the agents

under the Debtors’ prepetition asset-based facility; (d) the agents under the proposed DIP Facility;

(e) the agents under the Debtors’ prepetition term loan facility; (f) the Internal Revenue Service;

(g) the United States Securities and Exchange Commission; (h) the office of the attorneys general

for the states in which the Debtors operate; (i) the United States Attorney’s Office for the District

of Nebraska; and (j) any party that has requested notice pursuant to Bankruptcy Rule 2002. The

Debtors submit that, in light of the nature of the relief requested, no other or further notice need

be given.

                                        No Prior Request

       43.     No prior request for the relief sought in this Motion has been made to this or any

other court.

                           [Remainder of page intentionally left blank]




                                                 18
Case 19-80064-TLS         Doc 13    Filed 01/16/19 Entered 01/16/19 08:57:41           Desc Main
                                   Document     Page 19 of 29



         WHEREFORE, the Debtors respectfully request that the Court enter an Order granting the

relief requested herein and such other relief as the Court deems appropriate under the

circumstances.

Dated: January 16, 2019            /s/ Michael T. Eversden
 Omaha, Nebraska                   James J. Niemeier (NE Bar No. 18838)
                                   Michael T. Eversden (NE Bar No. 21941)
                                   Lauren R. Goodman (NE Bar No. 24645)
                                   MCGRATH NORTH MULLIN & KRATZ, P.C. LLO
                                   First National Tower, Suite 3700
                                   1601 Dodge Street
                                   Omaha, Nebraska 68102
                                   Telephone:      (402) 341-3070
                                   Facsimile:      (402) 341-0216
                                   Email:          jniemeier@mcgrathnorth.com
                                                   meversden@mcgrathnorth.com
                                                   lgoodman@mcgrathnorth.com
                                   - and -
                                   James H.M. Sprayregen, P.C.
                                   Patrick J. Nash, Jr., P.C. (pro hac vice pending)
                                   Travis M. Bayer (pro hac vice pending)
                                   Jamie Netznik (pro hac vice pending)
                                   KIRKLAND & ELLIS LLP
                                   KIRKLAND & ELLIS INTERNATIONAL LLP
                                   300 North LaSalle
                                   Chicago, Illinois 60654
                                   Telephone:       (312) 862-2000
                                   Facsimile:       (312) 862-2200
                                   Email:           james.sprayregen@kirkland.com
                                                    patrick.nash@kirkland.com
                                                    travis.bayer@kirkland.com
                                                    jamie.netznik@kirkland.com
                                   - and -
                                   Steven Serajeddini (pro hac vice pending)
                                   Daniel Rudewicz (pro hac vice pending)
                                   KIRKLAND & ELLIS LLP
                                   KIRKLAND & ELLIS INTERNATIONAL LLP
                                   601 Lexington Avenue
                                   New York, New York 10022
                                   Telephone:     (212) 446-4800
                                   Facsimile:     (212) 446-4900
                                   Email:         steven.serajeddini@kirkland.com
                                                  daniel.rudewicz@kirkland.com

                                   Proposed Co-Counsel to the Debtors




K&E 5827447323
Case 19-80064-TLS           Doc 13     Filed 01/16/19 Entered 01/16/19 08:57:41   Desc Main
                                      Document     Page 20 of 29



                                           Proposed Order1




1
    NTD: to remove prior to filing.
Case 19-80064-TLS            Doc 13     Filed 01/16/19 Entered 01/16/19 08:57:41                        Desc Main
                                       Document     Page 21 of 29



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF NEBRASKA

                                                                         )
In re:                                                                   )   Chapter 11
                                                                         )
SPECIALTY RETAIL SHOPS HOLDING CORP., et al.,1                           )   Case No. 19-[____] (___)
                                                                         )
                          Debtors.                                       )   (Joint Administration Requested)
                                                                         )
                                                                         )   Re: Docket No. __

                  ORDER (I) AUTHORIZING THE DEBTORS
               TO CONTINUE AND RENEW THEIR INSURANCE
          COVERAGE AND POLICIES ENTERED INTO PREPETITION
        AND SATISFY OBLIGATIONS RELATED THERETO AND RELATED
    TO THE SURETY BOND PROGRAM, AND (II) GRANTING RELATED RELIEF

         Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) for entry of an order (this “Order”): (a) authorizing the Debtors to (i)

continue insurance coverage entered into prepetition and satisfy payment of prepetition obligations

related thereto in the ordinary course of business and renew, supplement, or purchase insurance

coverage in the ordinary course of business and (ii) continue performance under prepetition

insurance premium financing agreements and renew, supplement, or enter into insurance premium

financing agreements in the ordinary course of business, and (iii) continue and renew their surety

bond program on an uninterrupted basis; and (b) granting related relief, all as more fully set forth

in the Motion; and upon the First Day Declaration; and this Court having jurisdiction over this




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
    Transportation, LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained
    R/E SPE, LLC (6679); Shopko Finance, LLC (1152); Shopko Gift Card Co., LLC (2161); ShopKo Holding
    Company, LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical Manufacturing,
    LLC (6346); ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS Trucking, LLC
    (0592). The location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin 54304.
2
    Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
Case 19-80064-TLS         Doc 13    Filed 01/16/19 Entered 01/16/19 08:57:41                Desc Main
                                   Document     Page 22 of 29



matter pursuant to 28 U.S.C. §§ 157 and 1334 and Nebraska General Rule 1.5 of the United States

District Court for the District of Nebraska; and that this Court may enter an order consistent with

Article III of the United States Constitution; and this Court having found that venue of this

proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and

this Court having found that the relief requested in the Motion is in the best interests of the Debtors’

estates, their creditors, and other parties in interest; and this Court having found that the Debtors’

notice of the Motion and opportunity for a hearing on the Motion were appropriate under the

circumstances and no other notice need be provided; and this Court having reviewed the Motion

and having heard the statements in support of the relief requested therein at a hearing before this

Court (the “Hearing”); and this Court having determined that the legal and factual bases set forth

in the Motion and at the Hearing establish just cause for the relief granted herein; and upon all of

the proceedings had before this Court; and after due deliberation and sufficient cause appearing

therefor, it is HEREBY ORDERED THAT:

        1.      The Motion is granted as set forth herein.

        2.      The Debtors shall serve a copy of the Motion and this Order on each Insurance

Carriers and Surety listed on Exhibits A and C within two business days after the date this Order

is entered.

        3.      Subject to: (a) any order approving the Debtors’ use of cash collateral and/or any

postpetition financing facilities (the “DIP Order”), the documentation in respect of any such

postpetition financing facilities and/or use of cash collateral (the “DIP Documents”), and the

budget governing any such postpetition financing and/or use of cash collateral (the “DIP Budget”);

and (b) any and all claims, liens, security interests, and priorities granted in connection with such




                                                   2
Case 19-80064-TLS          Doc 13    Filed 01/16/19 Entered 01/16/19 08:57:41               Desc Main
                                    Document     Page 23 of 29



postpetition financing facilities and/or use of cash collateral (the “DIP Claims”), the Debtors are

authorized to:

       (a)       continue the Insurance Policies identified on Exhibit A to the Motion and pay any

                 prepetition or postpetition obligations related to the Insurance Policies in

                 accordance with the same practices and procedures as were in effect prior to the

                 commencement of the Debtors’ chapter 11 cases;

       (b)       maintain the Surety Bond Program without interruption, including the payment of

                 premiums, performance under any General Indemnity Agreement (including

                 posting collateral as security), renewal or obtainment of new surety bonds, and

                 execution of other agreements in connection with the Surety Bond Program;

       (c)       renew, amend, supplement, extend, or purchase insurance policies to the extent that

                 the Debtors determine that such action is in the best interest of their estates;

       (d)       honor any amounts owed on account of any Insurance Policy Audits in the ordinary

                 course of business;

       (e)       honor obligations under their Premium Financing Agreements without interruption

                 and in accordance with the same practices and procedures as were in effect prior to

                 the commencement of the Debtors’ chapter 11 cases; and

       (f)       renew or enter into new premium financing agreements in connection with their

                 Insurance Policies, including, without limitation, upon the expiration or termination

                 of any Premium Financing Agreement.

       4.        Notwithstanding anything to the contrary contained in this Order or otherwise: (i)

nothing in this Order shall amend, modify, or impair any provision of the DIP Order or DIP Budget,

or the rights of agent under the DIP Facility (the “Agent”) and lenders thereunder; and (ii) to the


                                                    3
Case 19-80064-TLS        Doc 13    Filed 01/16/19 Entered 01/16/19 08:57:41            Desc Main
                                  Document     Page 24 of 29



extent of any conflict between the terms of this Order and the terms of the DIP Order, the terms of

the DIP Order shall control.

       5.      The banks and financial institutions on which checks were drawn or electronic

payment requests made in payment of the prepetition obligations approved herein are authorized

to receive, process, honor, and pay all such checks and electronic payment requests when presented

for payment, and all such banks and financial institutions are authorized to rely on the Debtors’

designation of any particular check or electronic payment request as approved by this Order.

       6.      Notwithstanding the relief granted in this Order and any actions taken pursuant to

such relief, nothing in this Order shall be deemed: (a) an admission as to the validity of any

prepetition claim against a Debtor entity; (b) a waiver of the Debtors’ or any other party in

interest’s right to dispute any prepetition claim on any grounds; (c) a promise or requirement to

pay any prepetition claim; (d) an implication or admission that any particular claim is of a type

specified or defined in this Order or the Motion; (e) a request or authorization to assume any

prepetition agreement, contract, or lease pursuant to section 365 of the Bankruptcy Code; or (f) a

waiver of the Debtors’ or any other party in interest’s rights under the Bankruptcy Code or any

other applicable law.

       7.      The Debtors are authorized to issue postpetition checks, or to effect postpetition

fund transfer requests, in replacement of any checks or fund transfer requests that are dishonored

as a consequence of these chapter 11 cases with respect to prepetition amounts owed in connection

with the relief granted herein.

       8.      Nothing in this Order or the Motion shall be construed as prejudicing the rights of

the Debtors to dispute or contest the amount of or basis for any claims against the Debtors in




                                                4
Case 19-80064-TLS         Doc 13     Filed 01/16/19 Entered 01/16/19 08:57:41                Desc Main
                                    Document     Page 25 of 29



connection with or relating to the Debtors’ Insurance Policies, Insurance Obligations, or Surety

Bond Program.

        9.      Notwithstanding the relief granted herein and any actions taken hereunder, nothing

contained in the Motion or this Order or any payment made pursuant to this Order shall constitute,

nor is it intended to constitute, an admission as to the validity or priority of any claim or lien against

the Debtors, a waiver of the Debtors’ rights to subsequently dispute such claim or lien, or the

assumption or adoption of any agreement, contract, or lease under section 365 of the Bankruptcy

Code.

        10.     Notwithstanding the relief granted in this Order, any payment made by the Debtors

pursuant to the authority granted herein shall be subject to any order authorizing use of cash

collateral.

        11.     The contents of the Motion satisfy the requirements of Bankruptcy Rule 6003(b).

        12.     Notice of the Motion as provided therein shall be deemed good and sufficient notice

of such Motion and the requirements of Bankruptcy Rule 6004(a) are satisfied by such notice.

        13.     Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

are immediately effective and enforceable upon its entry.

        14.     The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.

        15.     This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

 Dated: __________, 2019
 Omaha, Nebraska                                        United States Bankruptcy Judge




                                                    5
      Case 19-80064-TLS                Doc 13    Filed 01/16/19 Entered 01/16/19 08:57:41          Desc Main
                                                Document     Page 26 of 29

                                                          Exhibit A

                                                     Insurance Policies

                                                                                      Policy      Policy
                Type                      Insurance Issuer      Policy Number                               Premium
                                                                                   Term Start   Term End
D&O & Employment Practices              National Union Fire   16157913             07/31/16     07/31/18    150,463
Liability (Annual Installment)          (Chartis)
Excess D&O / EPL (Annual                Chubb                 82480975             07/31/16     07/31/18           -
Installment)
D&O - Side A (Annual Installment)       Chubb                 ELU135499-14         07/31/16     07/31/18     27,500
Fiduciary Liability (Annual             National Union Fire   16157913             07/31/16     07/31/18     14,045
Installment)                            (Chartis)
Crime (Annual Installment)              Chubb                 82480975             07/31/16     07/31/18     62,928
Special Crime (prem. Is 2 year term)    Chubb                 82480963             07/31/16     07/31/18        968
Property - Ocean Cargo                  AIG                   051760701            11/1/2017    11/1/2018    30,982
Property - Flood Policy                 Homesite              300002008 Contents   04/18/18     04/18/19       1,398
                                                              300002006 Building
Property - Flood Policy                 Homesite              3000018144           07/10/18     07/10/19       4,337
Property - Flood Policy                 Homesite              3000016580 Bldg.     09/06/18     09/06/19       1,778
                                                              3000079693
                                                              Contents
Property - Flood Policy                 Homesite              3000018647           05/05/18     05/05/19       1,173
Property - Flood Policy                 Homesite              3000018648           02/11/18     02/11/19     17,642
Property - Flood Policy                 Homesite              3000018645           08/23/18     08/23/19       1,355
Property - Flood Policy                 Homesite              3000018644           03/18/18     03/18/19       3,323
Property - Flood Policy                 Homesite              3000068494 Bldg      03/17/18     03/17/19       3,543
                                                              3000068497
                                                              Contents
Property - Flood Policy                 Homesite              3000068852 Bldg      03/20/18     03/20/19       1,564
                                                              3000068854
                                                              Contents
Property - Flood Policy                 Homesite              3000068860 Bldg      03/20/18     03/20/19       1,509
                                                              3000068862
                                                              Contents
Property - Flood Policy                 Homesite              3000018462           09/22/18     09/22/19       1,715
Casualty - Work Comp                    ACE American          WLRC65434386         11/01/18     11/01/19    547,700
Casualty - Work Comp                    ACE American          SCFC65434428         11/01/18     11/01/19     60,252
Casualty - General Liability            ACE American          XSLG71209015         11/01/18     11/01/19    226,496
Casualty - General Liability (Spirit    ACE American          XSLG71209052         11/01/18     11/01/19       5,000
Locations)
Casualty - Michigan Liquor Policy       ACE American          HDOG71208977         11/01/18     11/01/19        500
Casualty - Automobile Liability         ACE American          CALH26271713         11/01/18     11/01/19       8,192
Casualty - Umbrella Liability           ACE Prop & Cas        XOOG27918852004      11/01/18     11/01/19    259,478
Casualty - Excess Liability ($25M       Liberty Ins.          ECO1959277970        11/01/18     11/01/19     50,727
xs $25M)                                Underwriters, Inc.
Casualty - Excess Liability ($25M       Indemnity Insurance   XSMG46831974002      11/01/18     11/01/19     35,000
xs $50M)                                Company of North
                                        America
Miscellaneous - Optometrist             Coverys Specialty     5-10315              11/01/18     11/01/19    109,151
Professional Liability                  Insurance Co.
Miscellaneous - Pharmacy                Coverys Specialty     5-10314              11/01/18     11/01/19    357,622
Professional Liability                  Insurance Co.
        Case 19-80064-TLS         Doc 13    Filed 01/16/19 Entered 01/16/19 08:57:41      Desc Main
                                           Document     Page 27 of 29

                                                                             Policy      Policy
              Type                   Insurance Issuer     Policy Number                           Premium
                                                                          Term Start   Term End
Miscellaneous - Storage Tank       Liberty Surplus      TXENYB1225518     11/01/18     11/01/19     11,219
Liability                          Insurance Co.
Miscellaneous - Foreign Package    Great Northern       73195563          11/01/18     11/01/19       2,750
Cyber                              Lloyd’s of London    B0713MEDTE18009   2/7/18       4/30/19     224,897
                                                        64
Property                           XL Insurance         US00084156PR18A   4/30/18      4/30/19    1,522,115
                                   America, Inc.
Total                                                                                             3,747,322
       Case 19-80064-TLS        Doc 13     Filed 01/16/19 Entered 01/16/19 08:57:41          Desc Main
                                          Document     Page 28 of 29


                                                  Exhibit B

                                       Premium Financing Agreements

                                                                   Policy Term    Policy Term       Total
Type of Agreement             Issuer           Agreement Number
                                                                       Start          End        Premiums
PROPERTY            Lloyds of London        PRNPNA180 & related    4/30/2018     4/30/2019       1,522,115.41
                                            policies
STLB                Liberty                 TXENYB122 & related    11/1/2018     11/1/2019          11,219.00
                                            policies
AUTO                Ace                     CALH252717 & related   11/1/2018     11/1/2019           8,192.00
                                            policies
CARGO               National Union Fire     51760701 & related     11/1/2018     11/1/2019          30,982.00
                                            policies
CARGO               National Union Fire     51760701               11/1/2018     11/1/2019          30,982.00
XSLB                Ohio Casualty           100006517807           11/1/2018     11/1/2019          50,727.00
MDPL                Proselect               5-10314                11/1/2018     11/1/2019         357,622.00
MDPL                Proselect               5-10315                11/1/2018     11/1/2019         109,151.00
CARGO               Great Northern          73195563               11/1/2018     11/1/2019           2,750.00
BOND                Westchester Fire        K08338292              11/1/2018     11/1/2019         207,375.00
GL                  ACE                     XSLG71209015           11/1/2018     11/1/2019          226,494
GL                  ACE                     XSLG71209052           11/1/2018     11/1/2019            5,000
GL                  ACE                     HDOG712089             11/1/2018     11/1/2019              500
WC                  ACE                     WLRC65434386           11/1/2018     11/1/2019          521,799
WC                  ACE                     SFC6543442             11/1/2018     11/1/2019           42,098
UMB                 ACE                     XOOG279188             11/1/2018     11/2/2019          259,478
XSLB                Ohio Casualty           100006517807           11/1/2018     11/1/2019           50,727
XSLB                Indemnity Insurance     XSMG468319             11/1/2018     11/1/2019           35,000
        Case 19-80064-TLS   Doc 13    Filed 01/16/19 Entered 01/16/19 08:57:41          Desc Main
                                     Document     Page 29 of 29

                                             Exhibit C

                                           Surety Bonds


         Type               Bond Number            Surety Writing Company               Bond Amount
Customs & Excise Tax   060321007               Westchester Fire Insurance Company              1,500,000
Financial Guarantee    K04194639               Westchester Fire Insurance Company                545,000
License & Permit       K04194792               Westchester Fire Insurance Company                  5,000
License & Permit       K07338491               Westchester Fire Insurance Company                100,000
Financial Guarantee    K08338292               Westchester Fire Insurance Company             11,500,000
Financial Guarantee    K08633708               Westchester Fire Insurance Company                  2,500
License & Permit       K08759911               Westchester Fire Insurance Company                  1,000
License & Permit       K08759959               Westchester Fire Insurance Company                 13,000
License & Permit       K08759996               Westchester Fire Insurance Company                  5,000
License & Permit       K0876007A               Westchester Fire Insurance Company                  2,000
License & Permit       K08760196               Westchester Fire Insurance Company                 20,000
License & Permit       K08760378               Westchester Fire Insurance Company                 10,000
Financial Guarantee    K0881790A               Westchester Fire Insurance Company                 48,000
Notary                 K09270218               Westchester Fire Insurance Company                   500
License & Permit       K09520466               Westchester Fire Insurance Company                 10,000
Financial Guarantee    K09520909               Westchester Fire Insurance Company                 67,238
License & Permit       K09606142               Westchester Fire Insurance Company                  5,000
Notary                 K13541887               Westchester Fire Insurance Company                   500
Total                                                                               $         13,834,738
